Exhibit 10.1

 

RIGEL PHARMACEUTICALS, INC.

 

2000 EQUITY INCENTIVE PLAN

 

ADOPTED JANUARY 27, 2000

APPROVED BY STOCKHOLDERS MARCH 15, 2000

AMENDED DECEMBER 13, 2002

AMENDED AND RESTATED APRIL 24, 2003

APPROVED BY STOCKHOLDERS JUNE 20, 2003

AMENDED AND RESTATED APRIL 22, 2005

APPROVED BY STOCKHOLDERS JUNE 2, 2005

AMENDED AND RESTATED MARCH 10, 2006 AND APRIL 18, 2006

APPROVED BY STOCKHOLDERS MAY 30, 2006

AMENDED JANUARY 31, 2007

APPROVED BY STOCKHOLDERS 29, 2007

AMENDED FEBRUARY 21, 2008

APPROVED BY STOCKHOLDERS MAY 29, 2008

AMENDED MAY 19, 2009

TERMINATION DATE: APRIL 24, 2013

 

1.                                      PURPOSES.

 

(a)                                  The Plan is an amendment and restatement
of, and is intended to supersede and replace, the Company’s 1997 Stock Option
Plan.

 

(b)                                  The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(c)                                  The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards:  (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) stock bonuses and (iv) rights to acquire restricted stock.

 

(d)                                  The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

(e)                                  Any stock awards granted under the Rigel
Pharmaceuticals, Inc. 2001 Non-Officer Equity Incentive Plan (the “Non-Officer
Plan”) prior to April 24, 2003 shall be governed by the terms of the Non-Officer
Plan as in effect immediately prior to April 24, 2003, as set forth in Appendix
A to this Plan.  The Common Stock that was reserved for issuance under the
Non-Officer Plan, including the Common Stock that may be issued pursuant to
outstanding stock awards granted under the Non-Officer Plan prior to April 24,
2003, shall be included in the aggregate share reserve for this Plan, as set
forth in subsection 4(a).

 

1

--------------------------------------------------------------------------------


 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act.  The Board shall have the authority
to determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                  “Committee” means a committee of one or
more members of the Board appointed by the Board in accordance with
subsection 3(c).

 

(e)                                  “Common Stock” means the common stock of
the Company.

 

(f)                                    “Company” means Rigel
Pharmaceuticals, Inc., a Delaware corporation.

 

(g)                                 “Consultant” means any person, including an
advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) who is a
member of the Board of Directors of an Affiliate.  However, the term
“Consultant” shall not include either Directors who are not compensated by the
Company for their services as Directors or Directors who are merely paid a
director’s fee by the Company for their services as Directors.

 

(h)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  The Participant’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s service.  For example, a change
in status without interruption from an Employee of the Company to a Consultant
of an Affiliate or a Director will not constitute an interruption of Continuous
Service.  The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 

(i)                                    “Covered Employee” means the chief
executive officer and the four (4) other highest compensated officers of the
Company for whom total compensation is required to be reported to stockholders
under the Exchange Act, as determined for purposes of Section 162(m) of the
Code.

 

(j)                                    “Director” means a member of the Board of
Directors of the Company.

 

(k)                                “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

2

--------------------------------------------------------------------------------


 

(l)                                    “Employee” means any person employed by
the Company or an Affiliate.  Mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

 

(m)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(n)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

 

(o)                                  “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(p)                                  “Non-Employee Director” means a Director
who either (i) is not a current Employee or Officer of the Company or its parent
or a subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(q)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(r)                                  “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(s)                                  “Option” means an Incentive Stock Option or
a Nonstatutory Stock Option granted pursuant to the Plan.

 

(t)                                    “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

 

3

--------------------------------------------------------------------------------


 

(u)                                 “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(v)                                   “Outside Director” means a Director who
either (i) is not a current employee of the Company or an “affiliated
corporation” (within the meaning of Treasury Regulations promulgated under
Section 162(m) of the Code), is not a former employee of the Company or an
“affiliated corporation” receiving compensation for prior services (other than
benefits under a tax qualified pension plan), was not an officer of the Company
or an “affiliated corporation” at any time and is not currently receiving direct
or indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

(w)                                “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(x)                                  “Performance Criteria” means the one or
more criteria that the Board shall select for purposes of establishing the
Performance Goals for a Performance Period.  The Performance Criteria that shall
be used to establish such Performance Goals may be based on any one of, or
combination of, the following: (i) earnings per share; (ii) earnings before
interest, taxes and depreciation; (iii) earnings before interest, taxes,
depreciation and amortization (EBITDA); (iv) net earnings; (v) total shareholder
return; (vi) return on equity; (vii) return on assets, investment, or capital
employed; (viii) operating margin; (ix) gross margin; (x) operating income; (xi)
net income (before or after taxes); (xii) net operating income; (xiii) net
operating income after tax; (xiv) pre- and after-tax income; (xv) pre-tax
profit; (xvi) operating cash flow; (xvii) sales or revenue targets; (xviii)
increases in revenue or product revenue; (xix) expenses and cost reduction
goals; (xx) improvement in or attainment of expense levels; (xxi) improvement in
or attainment of working capital levels; (xxii) economic value added (or an
equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv) cash flow per
share; (xxvi) share price performance; (xxvii) debt reduction; (xxviii)
implementation or completion of projects or processes; (xxix) customer
satisfaction; (xxx) total stockholder return; (xxxi) stockholders’ equity; and
(xxxii) other measures of performance selected by the Board.  Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement.  The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

 

(y)                                  “Performance Goals” means, for a
Performance Period, the one or more goals established by the Board for the
Performance Period based upon the Performance Criteria. The Board is authorized
at any time in its sole discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants, (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development; (b) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company, or in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; or (c) in view of
the Board’s assessment of the business strategy of the Company, performance of
comparable organizations, economic and business conditions, and any other
circumstances deemed relevant.  Specifically, the Board is authorized to make
adjustment in the method of calculating attainment of Performance Goals and

 

4

--------------------------------------------------------------------------------


 

objectives for a Performance Period as follows: (i) to exclude the dilutive
effects of acquisitions or joint ventures; (ii) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; and
(iii) to exclude the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends.  In addition, the Board
is authorized to make adjustment in the method of calculating attainment of
Performance Goals and objectives for a Performance Period as follows: (i) to
exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects to any statutory adjustments to corporate tax
rates; (v) to exclude the impact of any “extraordinary items” as determined
under generally accepted accounting principles; and (vi) to exclude any other
unusual, non-recurring gain or loss or other extraordinary item.

 

(z)                                  “Performance Period” means the one or more
periods of time, which may be of varying and overlapping durations, as the Board
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award.

 

(aa)                            “Plan” means this Rigel Pharmaceuticals, Inc.
2000 Equity Incentive Plan.

 

(bb)                            “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(cc)                            “Securities Act” means the Securities Act of
1933, as amended.

 

(dd)                            “Stock Award” means any right granted under the
Plan, including an Option, a stock bonus, a right to acquire restricted stock, a
stock unit award and a stock appreciation right.

 

(ee)                            “Stock Award Agreement” means a written
agreement between the Company and a holder of a Stock Award evidencing the terms
and conditions of an individual Stock Award grant.  Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

 

(ff)                                “Ten Percent Stockholder” means a person who
owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Affiliates.

 

3.                                      ADMINISTRATION.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in subsection 3(c).

 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

5

--------------------------------------------------------------------------------


 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what type or combination of types of Stock
Award shall be granted; the provisions of each Stock Award granted (which need
not be identical), including the time or times when a person shall be permitted
to receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

 

(iii)                            To amend the Plan or a Stock Award as provided
in Section 12.

 

(iv)                               To terminate or suspend the Plan as provided
in Section 13.

 

(v)                                   Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

 

(ii)                                Committee Composition when Common Stock is
Publicly Traded.  At such time as the Common Stock is publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope
of such authority, the Board or the Committee may (1) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code
and/or (2) delegate to a committee of one or more members of the Board who are
not Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.

 

6

--------------------------------------------------------------------------------


 

(d)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

(e)                                  Cancellation and Re-Grant of Stock Awards. 
Notwithstanding anything to the contrary in the Plan, neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Stock Awards
under the Plan, (ii) cancel and re-grant any outstanding Stock Awards under the
Plan, or (iii) effect any other action that is treated as a repricing under
generally accepted accounting principles unless, in each case, the stockholders
of the Company have approved such an action within twelve (12) months prior to
such an event.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                  Share Reserve.  Subject to the provisions
of subsection 11(a) relating to adjustments upon changes in Common Stock, the
shares of Common Stock that may be issued pursuant to Stock Awards shall not
exceed in the aggregate 8,410,403 shares of Common Stock, which number consists
of (i) 1,058,333 shares of Common Stock initially reserved for issuance under
the Plan plus (ii) 1,600,000 shares of Common Stock approved by the Board in
April 2003 and subsequently approved by the Company’s stockholders plus
(iii) 388,889 shares of Common Stock that were originally reserved for issuance
under the Non-Officer Plan (prior to the termination of such plan) as approved
by the Board in April 2003 and subsequently approved by the Company’s
stockholders plus (iv) 296,022 shares and 392,159 shares of Common Stock made
available for issuance on December 2, 2003 and 2004, respectively, pursuant to
the evergreen provision that was approved by the Board and the Company’s
stockholders in April 2003 (and subsequently terminated by the Board and
stockholders in April 2005) plus (v) 2,275,000 shares of Common Stock approved
by the Board in April 2005 and subsequently approved by the Company’s
stockholders plus (vi) 500,000 shares of Common Stock approved by the Board in
April 2006 and subsequently approved by the Company’s stockholders plus
(vii) 1,900,000 shares of Common stock approved by the Board in January 2007 and
subsequently approved by the Company’s stockholders plus (viii) 3,350,000 shares
of Common stock approved by the Board in February 2008 and subsequently approved
by the Company’s stockholders.

 

(b)                                  Subject to subsection 4(c), the number of
shares available for issuance under the Plan shall be reduced by: (i) one
(1) share for each share of stock issued pursuant to (A) an Option granted under
Section 6, or (B) a Stock Appreciation Right granted under subsection 7(d) with
respect to which the strike price is at least one hundred percent (100%) of the
Fair Market Value of the underlying Common Stock on the date of grant; and
(ii) one and five tenths (1.5) shares for each share of Common Stock issued
pursuant to a Stock Bonus Award, Restricted Stock Award, Stock Unit Award or
Performance Stock Award.

 

(c)                                  Reversion of Shares to the Share Reserve.

 

(i)                                    Shares Available For Subsequent
Issuance.  If any (i) Stock Award, including any stock awards granted under the
Non-Officer Plan prior to April 24, 2003, shall for any reason expire or
otherwise terminate, in whole or in part, without having been exercised in full,
(ii) shares of Common Stock issued to a Participant pursuant to a Stock Award,
including

 

7

--------------------------------------------------------------------------------


 

any shares of Common Stock issued pursuant to stock awards under the Non-Officer
Plan prior to April 24, 2003, are forfeited to or repurchased by the Company,
including any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, or (iii) Stock
Award is settled in cash, then the shares of Common Stock not issued under such
Stock Award, or forfeited to or repurchased by the Company, shall revert to and
again become available for issuance under the Plan.  To the extent there is
issued a share of Common Stock pursuant to a Stock Award that counted as one and
five tenths (1.5) shares against the number of shares available for issuance
under the Plan pursuant to subsection 4(b) and such share of Common Stock again
becomes available for issuance under the Plan pursuant to this subsection
4(c)(i), then the number of shares of Common Stock available for issuance under
the Plan shall increase by one and five tenths (1.5) shares.

 

(ii)                                Shares Not Available For Subsequent
Issuance.  If any shares subject to a Stock Award are not delivered to a
Participant because the Stock Award is exercised through a reduction of shares
subject to the Stock Award (i.e., “net exercised”), the number of shares that
are not delivered to the Participant shall not remain available for issuance
under the Plan.  If any shares subject to a Stock Award are not delivered to a
Participant because such shares are withheld in satisfaction of the withholding
of taxes incurred in connection with the exercise of an Option or stock
appreciation right, or the issuance of shares under a stock bonus award,
restricted stock award or stock unit award, the number of shares that are not
delivered to the Participant shall not remain available for subsequent issuance
under the Plan.  If the exercise price of any Stock Award is satisfied by
tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares so tendered shall not remain
available for subsequent issuance under the Plan.

 

(d)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

5.                                      ELIGIBILITY.

 

(a)                                  Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and (f) of the Code).  Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, Nonstatutory Stock Options and stock appreciation rights may
not be granted to Employees, Directors, and Consultants who are providing
Continuous Services only to any “parent” of the Company, as such term is defined
in Rule 405 promulgated under the Securities Act, unless such Stock Awards
comply with the distribution requirements of Section 409A of the Code.

 

(b)                                  Ten Percent Stockholders.   A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock at the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(c)                                  Section 162(m) Limitation.  Subject to the
provisions of Section 11 relating to adjustments upon changes in the shares of
Common Stock, no Employee shall be eligible to be

 

8

--------------------------------------------------------------------------------


 

granted Options covering more than one hundred sixty-six thousand six hundred
sixty-six (166,666) shares of Common Stock during any calendar year.

 

(d)                                  Consultants.

 

(i)                                    A Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (i) that such grant (A) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(B) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (ii) that such
grant complies with the securities laws of all other relevant jurisdictions.

 

(ii)                                Form S-8 generally is available to
consultants and advisors only if (i) they are natural persons; (ii) they provide
bona fide services to the issuer, its parents, its majority-owned subsidiaries
or majority-owned subsidiaries of the issuer’s parent; and (iii) the services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option. 
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)                                  Term.  Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, no Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

 

(b)                                  Exercise Price of an Incentive Stock
Option.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, the exercise price of each Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.  Notwithstanding
the foregoing, an Incentive Stock Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

(c)                                  Exercise Price of a Nonstatutory Stock
Option.  The exercise price of each Nonstatutory Stock Option shall be not less
than one hundred percent (100%) of the Fair Market Value of the Common Stock
subject to the Option on the date the Option is granted. 

 

9

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Nonstatutory Stock Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.

 

(d)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash at the time
the Option is exercised or (ii) at the discretion of the Board (1) by delivery
to the Company of other Common Stock; (2) according to a deferred payment or
other similar arrangement with the Optionholder; (3) by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issued upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such holding back of whole shares; provided, further,
however, that shares of Common Stock will no longer be outstanding under an
Option and will not be exercisable thereafter to the extent that (i) shares are
used to pay the exercise price pursuant to the “net exercise,” (ii) shares are
delivered to the Participant as a result of such exercise, and (iii) shares are
withheld to satisfy tax withholding obligations; or (4) in any other form of
legal consideration that may be acceptable to the Board.  At any time that the
Company is incorporated in Delaware, payment of the Common Stock’s “par value,”
as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (1) the treatment as interest, under any applicable provisions of the
Code, of any amounts other than amounts stated to be interest under the deferred
payment arrangement and (2) the treatment of the Option as a variable award for
financial accounting purposes.

 

(e)                                  Transferability of Options.  The Board may,
in its sole discretion, impose such limitations on the transferability of
Options as the Board shall determine.  In the absence of such a determination by
the Board to the contrary, the following restrictions on the transferability of
Options shall apply:

 

(i)                                    Restrictions on Transfer.  An Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder; provided, however, that the Board may, in its sole
discretion, permit transfer of the Option in a manner that is not prohibited by
applicable tax and securities laws upon the Optionholder’s request.  Except as
explicitly provided herein, an Option may not be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Notwithstanding
the foregoing, an Option may be transferred pursuant to a domestic relations
order; provided, however, that if an Option is an Incentive Stock Option, such
Option may be deemed to be a Nonstatutory Stock Option as a result of such
transfer.

 

10

--------------------------------------------------------------------------------


 

(iii)                            Beneficiary Designation.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company and any broker
designated by the Company to effect Option exercises, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option and receive the Common Stock or other consideration
resulting from such exercise.  In the absence of such a designation, the
executor or administrator of the Optionholder’s estate shall be entitled to
exercise the Option and receive the Common Stock or other consideration
resulting from such exercise.

 

(f)                                    Vesting Generally.  The total number of
shares of Common Stock subject to an Option may, but need not, vest and
therefore become exercisable in periodic installments that may, but need not, be
equal.  The Option may be subject to such other terms and conditions on the time
or times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(g) are subject
to any Option provisions governing the minimum number of shares of Common Stock
as to which an Option may be exercised.

 

(g)                                 Termination of Continuous Service.  In the
event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate.

 

(h)                                 Extension of Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited at any
time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

(i)                                    Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement) or (ii) the expiration of the
term of the Option as set forth in the Option Agreement.  If, after termination,
the Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

11

--------------------------------------------------------------------------------


 

(j)                                    Death of Optionholder.  In the event
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the Option upon the Optionholder’s death pursuant to
subsection 6(e) or 6(f), but only within the period ending on the earlier of
(1) the date eighteen (18) months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement.  If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

(k)                                Early Exercise.  The Option may, but need
not, include a provision whereby the Optionholder may elect at any time before
the Optionholder’s Continuous Service terminates to exercise the Option as to
any part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.  The Company will not
exercise its repurchase option until at least six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes) have elapsed following exercise of the Option unless the
Board otherwise specifically provides in the Option.

 

(l)                                    Non-Exempt Employees.  No Option granted
to an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, shall be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the
Option. Notwithstanding the foregoing, consistent with the provisions of the
Worker Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction (as defined in section 11(c)) in
which such Option is not assumed, continued, or substituted, or (iii) upon the
Participant’s retirement (as such term may be defined in the Participant’s
Option Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options may be exercised earlier than six months following the date of grant. 
The foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option will
be exempt from his or her regular rate of pay.

 

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)                                  Stock Bonus Awards.  Each stock bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of stock bonus
agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements need not be identical, but each stock bonus
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)                                    Consideration.  A stock bonus may be
awarded in consideration for past services actually rendered to the Company or
an Affiliate for its benefit.

 

12

--------------------------------------------------------------------------------


 

(ii)                                Vesting.  Shares of Common Stock awarded
under the stock bonus agreement may, but need not, be subject to a share
repurchase option in favor of the Company in accordance with a vesting schedule
to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the stock bonus agreement.

 

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under the stock bonus agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the stock
bonus agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the stock bonus agreement remains subject to the
terms of the stock bonus agreement.

 

(b)                                  Restricted Stock Awards.  Each restricted
stock purchase agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  The terms and conditions of the
restricted stock purchase agreements may change from time to time, and the terms
and conditions of separate restricted stock purchase agreements need not be
identical, but each restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)                                    Purchase Price.  The purchase price under
each restricted stock purchase agreement shall be such amount as the Board shall
determine and designate in such restricted stock purchase agreement.  The
purchase price shall not be less than eighty-five percent (85%) of the Common
Stock’s Fair Market Value on the date such award is made or at the time the
purchase is consummated.

 

(ii)                                Consideration.  The purchase price of Common
Stock acquired pursuant to the restricted stock purchase agreement shall be paid
either:  (i) in cash at the time of purchase; (ii) at the discretion of the
Board, according to a deferred payment or other similar arrangement with the
Participant; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion; provided, however, that at any time
that the Company is incorporated in Delaware, then payment of the Common Stock’s
“par value,” as defined in the Delaware General Corporation Law, shall not be
made by deferred payment.

 

(iii)                            Vesting.  Shares of Common Stock acquired under
the restricted stock purchase agreement may, but need not, be subject to a share
repurchase option in favor of the Company in accordance with a vesting schedule
to be determined by the Board.

 

(iv)                               Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may repurchase or otherwise reacquire any or all of the shares of Common
Stock held by the Participant that have not vested as of the date of termination
under the terms of the restricted stock purchase agreement.

 

(v)                                   Transferability.  Rights to acquire shares
of Common Stock under the restricted stock purchase agreement shall be
transferable by the Participant only upon such terms

 

13

--------------------------------------------------------------------------------


 

and conditions as are set forth in the restricted stock purchase agreement, as
the Board shall determine in its discretion, so long as Common Stock awarded
under the restricted stock purchase agreement remains subject to the terms of
the restricted stock purchase agreement.

 

(c)                                  Stock Unit Awards.  Each stock unit award
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of stock unit award
agreements may change from time to time, and the terms and conditions of
separate stock unit award agreements need not be identical, provided, however,
that each stock unit award agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  At the time of grant of a
stock unit award, the Board will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Common Stock subject to the
stock unit award. The consideration to be paid (if any) by the Participant for
each share of Common Stock subject to a stock unit award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
stock unit award, the Board may impose such restrictions or conditions to the
vesting of the stock unit award as it, in its sole discretion, deems
appropriate.

 

(iii)                            Payment.  A stock unit award may be settled by
the delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the stock unit award agreement.

 

(iv)                               Additional Restrictions.  At the time of the
grant of a stock unit award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a stock unit award after the vesting of
such stock unit award.

 

(v)                                   Dividend Equivalents.  Dividend
equivalents may be credited in respect of shares of Common Stock covered by a
stock unit award, as determined by the Board and contained in the stock unit
award agreement.  At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Common Stock covered by the stock
unit award in such manner as determined by the Board.  Any additional shares
covered by the stock unit award credited by reason of such dividend equivalents
will be subject to all the terms and conditions of the underlying stock unit
award agreement to which they relate.

 

(vi)                               Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable stock unit award
agreement, such portion of the stock unit award that has not vested will be
forfeited upon the Participant’s termination of Continuous Service.

 

(d)                                  Stock Appreciation Rights.  Each stock
appreciation right agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate.  The terms and conditions of
stock appreciation right agreements may change from time to time, and the terms
and conditions of separate stock appreciation right agreements need not be
identical; provided, however, that each stock appreciation right agreement shall
include (through

 

14

--------------------------------------------------------------------------------


 

incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)                                    Strike Price and Calculation of
Appreciation.  Each stock appreciation right will be denominated in shares of
Common Stock equivalents.  The appreciation distribution payable on the exercise
of a stock appreciation right will be not greater than an amount equal to the
excess of (i) the aggregate Fair Market Value (on the date of the exercise of
the stock appreciation right) of a number of shares of Common Stock equal to the
number of shares of Common Stock equivalents in which the Participant is vested
under such stock appreciation right, and with respect to which the Participant
is exercising the stock appreciation right on such date, over (ii) an amount
(the strike price) that will be determined by the Board at the time of grant of
the stock appreciation right.

 

(ii)                                Vesting.  At the time of the grant of a
stock appreciation right, the Board may impose such restrictions or conditions
to the vesting of such stock appreciation right as it, in its sole discretion,
deems appropriate.

 

(iii)                            Exercise.  To exercise any outstanding stock
appreciation right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the stock appreciation right
agreement evidencing such stock appreciation right.

 

(iv)                               Payment.  The appreciation distribution in
respect to a stock appreciation right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the stock appreciation right agreement evidencing
such stock appreciation right.

 

(v)                                   Termination of Continuous Service.  In the
event that a Participant’s Continuous Service terminates, the Participant may
exercise his or her stock appreciation right (to the extent that the Participant
was entitled to exercise such stock appreciation right as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the stock
appreciation right agreement), or (ii) the expiration of the term of the stock
appreciation right as set forth in the stock appreciation right agreement.  If,
after termination, the Participant does not exercise his or her stock
appreciation right within the time specified herein or in the stock appreciation
right agreement (as applicable), the stock appreciation right shall terminate.

 

8.                                      COVENANTS OF THE COMPANY.

 

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or

 

15

--------------------------------------------------------------------------------


 

issuable pursuant to any such Stock Award.  If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained.

 

(c)                                  No Obligation to Notify or Minimize Taxes. 
The Company shall have no duty or obligation to any Participant to advise such
holder as to the time or manner of exercising such Stock Award.  Furthermore,
the Company shall have no duty or obligation to warn or otherwise advise such
holder of a pending termination or expiration of a Stock Award or a possible
period in which the Stock Award may not be exercised.  The Company has no duty
or obligation to minimize the tax consequences of a Stock Award to the holder of
such Stock Award.

 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                  Corporate Action Constituting Grant of
Stock Awards.  Corporate action constituting a grant by the Company of a Stock
Award to any Participant shall be deemed completed as of the date of such
corporate action, unless otherwise determined by the Board, regardless of when
the instrument, certificate, or letter evidencing the Stock Award is
communicated to, or actually received or accepted by, the Participant.

 

(b)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

(c)                                  Stockholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

 

(d)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

16

--------------------------------------------------------------------------------


 

(e)                                  Incentive Stock Option $100,000
Limitation.  To the extent that the aggregate Fair Market Value (determined at
the time of grant) of Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

 

(f)                                    Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(g)                                 Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(i) tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid variable award accounting); or
(iii) delivering to the Company (either by actual delivery or attestation) owned
and unencumbered shares of Common Stock of the Company.

 

(h)                                 Performance Stock Awards.  A Stock Award may
be granted, may vest, or may be exercised based upon service conditions, upon
the attainment during a Performance Period of certain Performance Goals, or
both.  The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Board in its sole discretion.  The maximum benefit to be
received by any individual in any calendar year attributable to Stock Awards
described in this subsection 10(g) shall not exceed the

 

17

--------------------------------------------------------------------------------


 

value of one hundred sixty-six thousand six hundred sixty-six (166,666) shares
of Common Stock.

 

(i)                                    Electronic Delivery.  Any reference
herein to a “written” agreement or document shall include any agreement or
document delivered electronically or posted on the Company’s intranet.

 

(j)                                    Compliance with Section 409A.  To the
extent that the Board determines that any Stock Award granted hereunder is
subject to Section 409A of the Code, the Stock Award Agreement evidencing such
Stock Award shall incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code.  To the extent
applicable, the Plan and Stock Award Agreements shall be interpreted in
accordance with Section 409A of the Code.  Notwithstanding anything to the
contrary in this Plan (and unless the Stock Award Agreement specifically
provides otherwise), if the Shares are publicly traded and a Participant holding
a Stock Award that constitutes “deferred compensation” under Section 409A of the
Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.

 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a) and the maximum number of securities subject to award to any
person pursuant to subsection 5(c) and 10(g) and (ii) the class(es) and number
of securities and price per share of Common Stock subject to such outstanding
Stock Awards.  The Board shall make such adjustments, and its determination
shall be final, binding and conclusive.  (The conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.)

 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Stock
Awards shall terminate immediately prior to such event, and shares of Common
Stock subject to the Company’s repurchase option may be repurchased by the
Company notwithstanding the fact that the holder of such stock is still in
Continuous Service.  Notwithstanding the foregoing, Options granted under the
1997 Stock Option Plan shall be subject to subsection 11(c) below in the event
of a dissolution or liquidation of the Company.

 

(c)                                  Corporate Transaction.  In the event of
(i) a sale, lease or other disposition of all or substantially all of the
securities or assets of the Company, (ii) a merger or consolidation in which the
Company is not the surviving corporation or (iii) a reverse merger in which the

 

18

--------------------------------------------------------------------------------


 

Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then any
surviving corporation or acquiring corporation may assume any Stock Awards
outstanding under the Plan or may substitute similar stock awards (including an
award to acquire the same consideration paid to the stockholders in the
transaction described in this subsection 11(c)) for those outstanding under the
Plan.  In the event any surviving corporation or acquiring corporation does not
assume such Stock Awards or substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to such event.  With respect to any
other Stock Awards outstanding under the Plan, such Stock Awards shall terminate
if not exercised (if applicable) prior to such event.

 

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan.  However, except as provided in
Section 11 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities exchange listing
requirements.

 

(b)                                  Stockholder Approval.  The Board may, in
its sole discretion, submit any other amendment to the Plan for stockholder
approval, including, but not limited to, amendments to the Plan intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.

 

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

(d)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

(e)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  Unless sooner terminated by the
Board pursuant to Section 3, the Plan shall automatically terminate on the day
before the tenth (10th) anniversary of the date the Plan is adopted by the Board
or approved by the stockholders of the Company, whichever is

 

19

--------------------------------------------------------------------------------


 

earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective upon its adoption by the Board, but no Stock
Award shall be exercised (or, in the case of a stock bonus, shall be granted)
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.

 

15.                               CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

20

--------------------------------------------------------------------------------


 

Appendix A

 

RIGEL PHARMACEUTICALS, INC.

 

2001 NON-OFFICER EQUITY INCENTIVE PLAN

 

ADOPTED JULY 19, 2001

AMENDED DECEMBER 13, 2002

STOCKHOLDER APPROVAL NOT REQUIRED

 

1.                                      PURPOSES.

 

(a)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees (other than Officers)
and Consultants of the Company and its Affiliates.

 

(b)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients of Stock Awards may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of the following Stock Awards: (i) Nonstatutory Stock
Options, (ii) stock bonus awards and (iii) rights to acquire restricted stock.

 

(c)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                  “Committee” means a committee of one or
more members of the Board appointed by the Board in accordance with
Section 3(c).

 

(e)                                  “Common Stock” means the common stock of
the Company.

 

(f)                                    “Company” means Rigel
Pharmaceuticals, Inc., a Delaware corporation.

 

(g)                                 “Consultant” means any person, including an
advisor, engaged by the Company or an Affiliate to render consulting or advisory
services and who is compensated for such services.  However, the term
“Consultant” shall not include either Directors who are not

 

1

--------------------------------------------------------------------------------


 

compensated by the Company for their services as Directors or Directors who are
merely paid a director’s fee by the Company for their services as Directors.

 

(h)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  The Participant’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s Continuous Service.  For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or a Director will not constitute an interruption of Continuous
Service.  The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 

(i)                                    “Director” means a member of the Board of
Directors of the Company.

 

(j)                                    “Disability” means the inability of a
person, in the opinion of a qualified physician acceptable to the Company, to
perform the major duties of such person’s position with the Company or with an
Affiliate because of the sickness or injury of such person.

 

(k)                                “Employee” means any person employed by the
Company or an Affiliate.  Mere service as a Director or payment of a director’s
fee by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

 

(l)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(m)                              “Fair Market Value” means, as of any date, the
value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the day before the date
of grant (the “determination date”, or if the determination date is not a market
trading day, then the last market trading day prior to the determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

 

(n)                                 “Non-Employee Director” means a Director who
either (i) is not a current Employee or Officer of the Company or its parent or
a subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
under the federal securities laws (“Regulation S-K”)), does not possess an
interest in any other transaction

 

2

--------------------------------------------------------------------------------


 

as to which disclosure would be required under Item 404(a) of Regulation S-K and
is not engaged in a business relationship as to which disclosure would be
required under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(o)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(p)                                  “Officer” means a person who possesses the
authority of an “officer” as that term is used in Rule 4460(i)(1)(A) of the
Rules of the National Association of Securities Dealers, Inc.  For purposes of
the Plan, a person employed by the Company in the position of “Vice President”
or higher shall be classified as an “Officer” unless the Board or Committee
expressly finds that such person does not possess the authority of an “officer”
as that term is used in Rule 4460(i)(1)(A) of the Rules of the National
Association of Securities Dealers, Inc.

 

(q)                                  “Option” means a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(r)                                  “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

 

(s)                                  “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(t)                                    “Participant” means a person to whom a
Stock Award is granted pursuant to the Plan or, if applicable, such other person
who holds an outstanding Stock Award.

 

(u)                                 “Plan” means this Rigel
Pharmaceuticals, Inc. 2001 Non-Officer Equity Incentive Plan.

 

(v)                                   “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(w)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(x)                                  “Stock Award” means any right granted under
the Plan, including an Option, a restricted stock purchase award and a stock
bonus award.

 

(y)                                  “Stock Award Agreement” means a written
agreement between the Company and a holder of a Stock Award evidencing the terms
and conditions of an individual Stock Award grant.  Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

 

3.                                      ADMINISTRATION.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in Section 3(c).

 

3

--------------------------------------------------------------------------------


 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what type or combination of types of Stock
Award shall be granted; the provisions of each Stock Award granted, including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

 

(iii)                            To effect, at any time and from time to time,
with the consent of any adversely affected Optionholder, (1) the reduction of
the exercise price of any outstanding Option under the Plan, (2) the
cancellation of any outstanding Option under the Plan and the grant in
substitution therefor of (A) a new Option under the Plan covering the same or a
different number of shares of Common Stock, (B) a stock bonus, (C) the right to
acquire restricted stock, and/or (D) cash, or (3) any other action that is
treated as a repricing under generally accepted accounting principles.

 

(iv)                               To amend the Plan or a Stock Award as
provided in Section 12.

 

(v)                                   Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

 

(ii)                                Committee Composition when Common Stock is
Publicly Traded.  At such time as the Common Stock is publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope of such
authority, the Board or the Committee may delegate to a committee of

 

4

--------------------------------------------------------------------------------


 

one or more members of the Board who are not Non-Employee Directors the
authority to grant Stock Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act.

 

(d)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                  Share Reserve.  Subject to the provisions
of Section 11 relating to adjustments upon changes in Common Stock, the Common
Stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate three million five hundred thousand (3,500,000) shares of Common
Stock.

 

(b)                                  Reversion of Shares to the Share Reserve. 
If any Nonstatutory Stock Option shall for any reason expire or otherwise
terminate, in whole or in part, without having been exercised in full, the
shares of Common Stock not acquired under such Nonstatutory Stock Option shall
revert to and again become available for issuance under the Plan.

 

(c)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

5.                                      ELIGIBILITY.

 

(a)                                  Eligibility for Specific Stock Awards. 
Stock Awards may be granted to Employees, who are not Officers, and Consultants;
provided, however, that Officers who are not previously employed by the Company
may be granted Stock Awards as an inducement essential to such individuals
entering into employment contracts with the Company.

 

(b)                                  Consultants.

 

(i)                                    A Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (i) that such grant (A) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(B) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (ii) that such
grant complies with the securities laws of all other relevant jurisdictions.

 

(ii)                                Form S-8 generally is available to
consultants and advisors only if (i) they are natural persons; (ii) they provide
bona fide services to the issuer, its parents, its majority-owned subsidiaries
or majority-owned subsidiaries of the issuer’s parent; and (iii) the services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

5

--------------------------------------------------------------------------------


 

6.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)                                  Term.  The term of an Option shall not
exceed 10 years, either at the time of grant of the Option or as the Option may
be amended thereafter.

 

(b)                                  Exercise Price of a Nonstatutory Stock
Option.  The exercise price of each Nonstatutory Stock Option shall be not less
than the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted.

 

(c)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash or by check
at the time the Option is exercised or (ii) at the discretion of the Board at
the time of the grant of the Option or at any time prior to the time of exercise
in the case of a Nonstatutory Stock Option (1) by delivery to the Company of
other Common Stock, (2) according to a deferred payment or other similar
arrangement with the Optionholder or (3) in any other form of legal
consideration that may be acceptable to the Board.  Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).  At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary to
avoid a charge to earnings for financial accounting purposes.

 

(d)                                  Transferability of a Nonstatutory Stock
Option. A Nonstatutory Stock Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

 

(e)                                  Vesting Generally.  Each Option shall be
evidenced by an Option Agreement executed by the Company and the Optionholder. 
The total number of shares of Common Stock subject to an Option may vest and
therefore become exercisable as set-forth in the Option Agreement. The Option
may be subject to such other terms and conditions on the time or times when it
may be exercised (which may be based on performance or other criteria) as the
Board may deem appropriate.   The provisions of this Section 6(e) are subject to
any Option provisions

 

6

--------------------------------------------------------------------------------


 

governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

(f)                                    Termination of Continuous Service.  In
the event an Optionholder’s Continuous Service terminates for any reason other
than upon the Optionholder’s death or Disability, the Optionholder may exercise
his or her Option (to the extent that the Optionholder was entitled to exercise
such Option as of the date of termination or as otherwise permitted by the
Company) but only within such period of time ending on the earlier of (i) the
three (3) months following such termination (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement.  If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(g)                                 Extension of Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited at any
time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or similar requirements of
applicable law of another jurisdiction to which the Option is subject, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the Option Agreement, or (ii) the expiration of a period of
three (3) months after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements or similar requirements.

 

(h)                                 Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination or as otherwise permitted by the Company), but only within
such period of time ending on the earlier of (i) the twelve (12) months
following such termination (or such longer or shorter period specified in the
Option Agreement) or (ii) the expiration of the term of the Option as set forth
in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(i)                                    Death of Optionholder.  In the event
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death or as otherwise permitted by the Company) by the
Optionholder’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Optionholder’s death pursuant to Section 6(d), but only within the period
ending on the earlier of (1) the date eighteen (18) moths following the date of
death (or such longer or shorter period specified in the Option Agreement) or
(2) the expiration of the term of such Option as set forth in the Option
Agreement.  If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 

7

--------------------------------------------------------------------------------


 

(j)                                    Early Exercise.  The Option may include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.

 

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)                                  Stock Bonus Awards.  Each stock bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of stock bonus
agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  A stock bonus award may
be awarded in consideration for past services actually rendered to the Company
or an Affiliate for its benefit.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under the stock bonus agreement may be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company shall automatically reacquire any or all of the shares of Common Stock
held by the Participant which have not vested as of the date of termination
under the terms of the stock bonus agreement.

 

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under the stock bonus agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the stock
bonus agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the stock bonus agreement remains subject to the
terms of the stock bonus agreement.

 

(b)                                  Restricted Stock Purchase Awards.  Each
restricted stock purchase agreement shall be in such form and shall contain such
terms and conditions as the Board shall deem appropriate.  The terms and
conditions of the restricted stock purchase agreements may change from time to
time, and the terms and conditions of separate restricted stock purchase
agreements need not be identical, but each restricted stock purchase agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Purchase Price.  The purchase price under
each restricted stock purchase agreement shall be such amount as the Board shall
determine and designate in such restricted stock purchase agreement.

 

(ii)                                Consideration.  The purchase price of Common
Stock acquired pursuant to the restricted stock purchase agreement shall be paid
either:  (i) in cash at the time of

 

8

--------------------------------------------------------------------------------


 

purchase; (ii) at the discretion of the Board, according to a deferred payment
or other similar arrangement with the Participant; or (iii) in any other form of
legal consideration that may be acceptable to the Board in its discretion;
provided, however, that at any time that the Company is incorporated in
Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

 

(iii)                            Vesting.  Shares of Common Stock acquired under
the restricted stock purchase agreement may be subject to a share repurchase
option in favor of the Company in accordance with a vesting schedule to be
determined by the Board.

 

(iv)                               Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may repurchase or otherwise reacquire any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination under the terms of the restricted stock purchase agreement.

 

(v)                                   Transferability.  Rights to acquire shares
of Common Stock under the restricted stock purchase agreement shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the restricted stock purchase agreement, as the Board shall determine
in its discretion, so long as Common Stock awarded under the restricted stock
purchase agreement remains subject to the terms of the restricted stock purchase
agreement.

 

8.                                      COVENANTS OF THE COMPANY.

 

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company shall be
relieved from any liability for failure to grant Stock Awards in compliance with
applicable law or to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained.

 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                  Stockholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such

 

9

--------------------------------------------------------------------------------


 

Stock Award unless and until such Participant has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.

 

(b)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

(c)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(d)                                  Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(i) tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.

 

10

--------------------------------------------------------------------------------


 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the type, class(es) and
maximum number of securities subject to the Plan pursuant to Section 4(a), and
the outstanding Stock Awards will be appropriately adjusted in the type,
class(es) and number of securities and price per share of securities subject to
such outstanding Stock Awards.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.  (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Stock
Awards shall terminate immediately prior to such event.

 

(c)                                  Asset Sale, Merger, Consolidation or
Reverse Merger.  In the event of (i) a sale, exchange, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
merger or consolidation in which the Company is not the surviving corporation or
(iii) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (individually, a “Corporate Transaction”), then
any surviving corporation or acquiring corporation shall assume or continue any
Stock Awards outstanding under the Plan or shall substitute similar stock awards
(including an award to acquire the same consideration paid to the stockholders
in the Corporate Transaction) for those outstanding under the Plan.  In the
event any surviving corporation or acquiring corporation refuses to assume or
continue such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to the Corporate Transaction.  With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) prior to the Corporate
Transaction.

 

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan. However, except as provided in
Section 11 relating to adjustments upon changes in stock, no amendment shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary for the Plan to satisfy any Nasdaq or
securities exchange listing requirements.  The Board may in its sole discretion
submit such amendment to the Plan for stockholder approval.

 

11

--------------------------------------------------------------------------------


 

(b)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be materially
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.

 

(c)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
materially impaired by any such amendment unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.

 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective immediately upon its adoption by the Board.

 

15.                               CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

12

--------------------------------------------------------------------------------